Citation Nr: 0218437	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  02-04 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder secondary to herbicide agent exposure.

(The claims of entitlement to service connection for a 
skin disorder secondary to herbicide agent exposure (on 
the merits), and for diabetes mellitus secondary to 
herbicide agent exposure will be the subjects of a later 
decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 
to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2001 rating decision in 
which the RO declined to reopen the claim of entitlement 
to service connection for a skin disorder secondary to 
herbicide agent exposure, on the basis that new and 
material evidence had not been submitted to reopen that 
claim.  The RO also denied entitlement to service 
connection for diabetes mellitus secondary to herbicide 
agent exposure.  

The Board is undertaking additional development on the 
issues of entitlement to service connection for a skin 
disorder secondary to herbicide agent exposure (on the 
merits), and for diabetes mellitus secondary to herbicide 
agent exposure, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by 38 C.F.R. 
§ 20.903 (2002).  After giving notice and reviewing any 
response, the Board will prepare a separate decision 
addressing these issues.


FINDING OF FACT

Evidence received since a June 1998 rating decision which 
denied entitlement to service connection for a skin 
disorder is so significant that it must be considered to 
fairly decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for a skin 
disorder secondary to herbicide agent exposure.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Historically, in March 1997, the veteran filed a claim of 
entitlement to service connection of a skin rash that he 
believed was due to exposure to Agent Orange in Vietnam.
 
The veteran's separation record indicated service in 
Vietnam during the Vietnam War.  Service medical records 
included three examinations.  The veteran's skin was 
listed as normal on entrance examination in October 1965 
and on separation examination in August 1967.  In 
September 1980, the veteran underwent an enlistment 
examination for the U.S. Army Reserve.  In his report of 
medical history, the veteran denied any skin diseases. On 
clinical evaluation, his skin was deemed normal.  

The RO requested and obtained private medical records from 
sources of treatment identified by the veteran:  D. 
Daniels, M.D.; K. Kanal, M.D.; and Punxsutawney Area 
Hospital.  In a letter dated May 1997, Punxsutawney Area 
Hospital indicated that its offices held no record of a 
gall bladder operation.  Billing sheets and radiological 
reports from Dr. Kanal showed no relevant treatment.  Dr. 
Daniels provided medical records concerning acute 
cholecystitis.  

In October 1997, the RO denied service connection for a 
skin disorder secondary to Agent Orange exposure, citing 
lack of competent evidence of a skin disorder in service 
or post-service.  The associated cover letter dated in the 
same month provided the veteran notification of his 
appellate rights.  In November 1997, the veteran filed a 
notice of disagreement.  

A conference with a Decision Review Officer (DRO) was held 
at the RO in April 1998.  The veteran's representative 
indicated that he would advise the veteran to withdraw his 
claims.  In April 1998, the veteran submitted a signed, 
written statement withdrawing his service connection 
claims, to include the issue of service connection for a 
skin disorder secondary to herbicide agent exposure. 

On VA general examination in September 1998, the veteran 
described having red papules "all over" his body since he 
served in Vietnam.  The veteran's symptoms included 
itching and tingling.  The VA examiner observed 
disseminated or generalized red papules, a few on the 
upper extremities and chest, with no systemic or 
neurological manifestation with the exception of tingling.  
The lesions observed were not disfiguring.  The examiner 
diagnosed, among other things, dermatitis of unknown 
etiology.

In support of his non-service-connected pension claim, the 
veteran submitted an unfavorable administrative decision 
issued by the Social Security Administration (SSA), 
denying SSA disability benefits; records from the 
Punxsutawney Area Hospital; A. Krot, D.O.; and 
instructions from the Du Bois Regional Medical Center.  
The aforementioned evidence did not concern any skin 
disorder.  In a statement received in March 1999, the 
veteran complained of skin problems for thirty years 
duration.  

In September 2000, the veteran's representative submitted 
a copy of a favorable decision from the SSA, indicated 
that the veteran qualified for disability benefits.  

In February 2001, the veteran filed a claim of entitlement 
to service connection for a skin disorder secondary to 
Agent Orange exposure.  He identified Altoona VA Medical 
Center (VAMC) as a source of relevant treatment.  Altoona 
VAMC records indicated that, in July 2001, a diagnosis of 
dermatitis was provided.  The veteran was prescribed 
medication to control itching

In August 2001, the RO contacted the veteran concerning 
the status of the appeal.  He was notified of the 
information or evidence necessary to substantiate his 
service connection claims.  The veteran reported that he 
did not have knowledge of additional sources of evidence.  
In August 2001, the RO issued a notification letter, 
explaining VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
Supp. 2002)).  The RO described the information and 
evidence that the veteran needed to identify or submit, 
and the evidence it would obtain on the his behalf.  The 
RO also described the evidence necessary to establish 
entitlement for service connection.

II.  Analysis

A.  Duties to Notify and Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) imposed on VA a duty to 
notify the veteran of any information, and any medical or 
lay evidence, not already submitted that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002).  As part of that notice, VA must indicate what 
portion of information and evidence, if any, is to be 
provided by the veteran and which portion, if any, VA will 
attempt to obtain on the veteran's behalf.  Id.; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
United States Court of Appeals for Veterans Claims (CAVC) 
has determined that the duty to notify under the VCAA 
applies to claimants who seek to reopen a claim by 
submitting new and material evidence.  Id. at 187.  The 
new law also instructs that VA shall make reasonable 
efforts to assist a veteran in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d); 
38 C.F.R. §§ 3.102, 3.159, 3.326.  When considering 
reopening previously disallowed claims, the duty to assist 
is limited, but does include collecting records which 
constructively are within VA's possession.

B.  New and Material Evidence

Following notification of a determination by the RO, a 
notice of disagreement must be filed within one year from 
the date of mailing of notification, followed by a timely 
substantive appeal; otherwise, the determination becomes 
final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991).  

Although the RO determined that new and material evidence 
was submitted to reopen the veteran's claim of entitlement 
to service connection for a skin disorder secondary to 
herbicide agent exposure, the Board must independently 
address the question.  See Barnett v. Brown, 83 F. 3d 
1380, 1383 (Fed. Cir. 1996).  The Board must review all of 
the evidence submitted since the last, final disallowance 
in order to determine whether the claim may be reopened.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

"New and material" evidence is relevant evidence that has 
not been previously submitted, which is neither cumulative 
nor redundant and, by itself or in connection with other 
evidence of record, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  (While 38 C.F.R. § 3.156 has 
been revised, the new criteria are only applicable to 
claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620, 45,632 (August 29, 2001)).  In determining 
whether newly proffered evidence is material, the 
credibility of the evidence is presumed for the limited 
purpose of ascertaining materiality.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

In this case, service connection was denied in an October 
1997 rating decision.  The veteran was informed of that 
decision, however, a timely appeal was not perfected.  
Hence, that rating decision is final, 38 U.S.C.A. § 7105, 
and new and material evidence is necessary to reopen the 
claim.

Following a complete review of the claims folder, the 
Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a skin disorder secondary to herbicide 
agent exposure.  In this regard, since the October 1997 
denial the appellant has been diagnosed with a skin 
disorder.  Previously, a skin disability was not 
clinically diagnosed.  While this evidence standing alone 
is not sufficient to grant the benefit sought on appeal, 
to reopen the claim the law only requires that the 
evidence merely "contribute to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
155 F.3d at 1363.  Evidence that the veteran now actually 
has a disability contributes to a more complete picture.  

Accordingly, the Board finds that new and material 
evidence has been submitted to reopen a claim of 
entitlement to service connection for a skin disorder.


ORDER

New and material evidence to reopen the claim of 
entitlement to service connection for a skin disorder 
secondary to herbicide agent exposure has been submitted.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

